Citation Nr: 1229722	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an evaluation in excess of 30 percent for paralysis of the left upper plexus, C5-C6.

3.  Entitlement to a compensable evaluation for residuals of a left shoulder injury, formerly evaluated as a fracture of the left scapula, prior to June 17, 2010.

4.  Entitlement to a compensable evaluation for residuals of a left shoulder injury, formerly evaluated as a fracture of the left scapula, since June 17, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1958 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  These issues were previously before the Board in September 2005 and February 2007, when they were remanded for further development.

Following that development, the Board in February 2009 issued a decision denying entitlement to the benefits sought.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which in January 2010, based upon a Joint Motion, vacated the Board's decision and remanded the matters back to the Board for further action.

Also in the February 2009 decision, the Board remanded the issue of service connection for a left hand disability, to include an index finger disability, to the RO, via the Appeals Management Center (AMC), in Washington, DC.  The Court left this action undisturbed.  In a November 2009 rating decision, the AMC awarded service connection for a left hand disability; this represented a full grant of the benefit sought on appeal.  

There was no remaining question before the Board with regard to the left hand disability.  However, in assigning an evaluation for the newly service connected disability, the AMC combined the left hand with the paralysis of the left upper plexus, C5-C6, and assigned a 30 percent evaluation under Code 8513 for both disabilities together, as they both affect the radicular group.  This replaced the 20 percent evaluation for paralysis of the left upper plexus, C5-C6, currently on appeal.  The issue was recharacterized to reflect the currently assigned evaluation.

In March 2010 the Board reconsidered the matters remanded to it by the Court.  All three issues were in turn remanded to the RO via the AMC for further development.  In August 2011, the matters were again remanded to secure full compliance with the prior remand directives.

The evaluation issue with respect to the left shoulder, previously considered solely as a scapula injury, has been recharacterized to better reflect the evidence of record and the allegations of the Veteran.  The issue of service connection for the back has also been recharacterized to better reflect the spinal segment at issue.

The issues of service connection for a low back disability and evaluation of the left upper plexus paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  Left shoulder pain, currently diagnosed as impingement syndrome or impingement-like pain, is at least as likely as not caused by left arm and shoulder muscular atrophy as a result of left upper plexus paralysis.

2.  Prior to June 17, 2010, the left shoulder disability was manifested by limitation of motion to approximately shoulder level; limitation was imposed by pain, including that resulting from repetitive motion.

3.  Since June 17, 2010, the left shoulder disability has been manifested by limitation of motion to above shoulder level; limitation was imposed by pain, including that resulting from repetitive motion.

CONCLUSIONS OF LAW

1.  Prior to June 17, 2010, the criteria for assignment of an increased, 20 percent evaluation, but no higher, for residuals of a left shoulder injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

2.  Since June 17, 2010, the criteria for assignment of an increased, 10 percent evaluation, but no higher, for residuals of a left shoulder injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In a December 2008 informal hearing presentation and in June 2012 correspondence, the Veteran has specified that he is seeking a 10 percent evaluation for a left shoulder disability, claimed as impingement syndrome.  The Board is granting in full the benefit sought on appeal, or exceeding it.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Stages are appropriate here.  The second of the stages represents a lower evaluation, however, as this is the initial assignment of compensable evaluations for these stages, due process protections in 38 C.F.R. § 3.105(e) are not applicable.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  The assignment of an initial rating is a retroactive action, while the regulation applies to prospective actions.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); see Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran is currently evaluated under the provisions of Code 5203, for a fracture of the scapula.  All Codes provide for a 0 percent evaluation where the criteria for a compensable evaluation are not met, regardless of whether or not such is specifically provided.  38 C.F.R. § 4.31.  Under Code 5203, a 10 percent evaluation is assigned for malunion or nonunion of the clavicle or scapula, without loose movement.  A 20 percent evaluation is assigned for nonunion with loose movement, or for dislocation of the scapula or clavicle.  

Alternatively, the impairment of function of the contiguous joint may be rated.  38 C.F.R. § 4.71a, Code 5203.  In light of the recharacterization of the disability, Code 5203 is no longer the most appropriate Code; rating based on joint impairment is more fitting.

Code 5200 and 5201 provide ratings for such impairment.  Code 5200 is not applicable, as it provides evaluation of ankylosis, and there is no medical finding or lay allegation of such.  Code 5201 assigns evaluations based on the degree of limitation of motion of the shoulder joint.  38 C.F.R. § 4.71a.  Movement of the arm to shoulder level is rated 20 percent disabling.  To midway between the side and shoulder level is also rated 20 percent for a non-dominant or minor limb; the Veteran is right handed.  If motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor extremity.  38 C.F.R. § 3.471a, Code 5201.

Additionally, the criteria of Code 5003 are applicable.  These are applied where a disability results in a limitation of motion which is not compensable under the Code for the specific joint; while the Code covers degenerative arthritis, the Rating Schedule provides that they are also applied for a number of other acute, subacute, or chronic diseases.  Among these is tenosynovitis, Code 5024.  38 C.F.R. § 4.71a. As impingement syndrome is not a listed disease or disability, it must be rated by analogy to another condition.  Tenosynovitis is the closest approximation based on function affected, anatomical localization, and symptomatology.  38 C.F.R. § 4.20.

Code 5003 provides that where "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion...."  38 C.F.R. § 4.71a, Code 5003.  The shoulder is a major joint.  38 C.F.R. § 4.45.  A requirement for x-ray evidence is not strictly applicable, as the criteria are being applied by analogy, and not actually for degenerative arthritis.

The evidence of record establishes that it is at least as likely as not that the currently diagnosed left shoulder impingement syndrome, to which all doctors attribute current symptoms and impairment, is part and parcel of the service-connected left shoulder disability.  

A June 2007 VA examiner made the bare, unsupported statement that impingement syndrome was not related to the scapular fracture.  The 2010 VA examiner, in July and October opinions, stated that such a relationship was not likely, as there was nothing in orthopedic literature indicating that a remote, healed scapula fracture could cause impingement syndrome.  The VA examiners were both physician's assistants.  

In contrast, a private board-certified orthopedic surgeon opined in November 2010 that, based on an accurately summarized factual record, it was more likely than not that the impingement syndrome was related to the scapula fracture and brachial plexus injury.  The service connected injuries caused muscle weakness, leading to the impingement.  This is consistent with VA findings regarding atrophy of surrounding musculature.  The impingement syndrome is a manifestation of in-service injuries, and must be rated as an orthopedic disability; to avoid pyramiding under 38 C.F.R. § 4.14, it must be considered as part of the scapula fracture.

At a June 2003 VA examination, the Veteran reported that his shoulder would hurt with activity, such as lawn work.  Sleeping on the shoulder also caused pain.  He could not lift heavy items, and took pain medication daily.  It was difficult to rotate his left arm into an elevated position.  The muscles around the left shoulder were visibly reduced.  Bilaterally, abduction of the shoulder was to 90 degrees, and external rotation was to 80 degrees.  Internal rotation was to 60 degrees.  There was discomfort with movement.  

In June 2007, the Veteran complained of pain in the scapular region.  He reported that overhead activities caused pain in that area.  Forward flexion was to 110 degrees, and abduction was to 90 degrees.  Both were painful.  Internal and external rotation were to 90 degrees and painless.  Repetitive use did not cause additional functional impairment.  

On June 17, 2010, the Veteran was again examined by VA.  He reported left shoulder problems since service.  He complained of pain with overhead motion, and clicking and popping.  He had feelings of giving way, especially with activities like fishing for five or six hours.  Muscular atrophy, related to the brachial plexus injury, was noted.  Impingement testing was positive.  Flexion was to 170 degrees, and abduction was to 160 degrees.  Pain was present at the ends of motion.  Repetitive motion did cause additional pain, but there was no increased functional impairment.  

VA treatment records document complaints of left shoulder pain, and general reports of impairment.  Quantified ranges of motion are not provided.  Medications have been adjusted.

Prior to June 17, 2010

Repeated measurements of the range of motion of the left shoulder show that flexion and abduction were limited to or were only slightly above shoulder level.  Abduction particularly was consistently limited to 90 degrees.  While flexion reached 110 degrees during this period, pain remained present and interfered with overhead reaching.  Under Code 5201, this degree of limitation warrants assignment of a 20 percent evaluation. 

A higher evaluation is not available unless motion is limited to less than 25 degrees from the side, and such is neither shown nor alleged here.  No doctor measures such an extreme limitation, and the Veteran reports limitation only in reaching above his head.  

Since June 17, 2010

On the June 2010 VA examination, marked actual improvement in the left shoulder condition is noted both objectively and subjectively.  Flexion and abduction are nearly full, and pain is not reported until the ends of the possible ranges.  While repeated movement does cause additional pain, this does not impose a greater degree of functional impairment.  Further, this measured limit is corroborated by the Veteran's reports.  He describes difficulty with reaching over his head; he cannot swim, but could fish for many hours.  

With motion above shoulder level, no compensable evaluation is possible under Code 5201.  However, there remains some limitation of motion in flexion and abduction due to pain and impingement syndrome.  A noncompensable limitation of motion under a joint-specific Code is compensated under Code 5003, by analogy to tenosynovitis.  A 10 percent evaluation is warranted for the painful limited motion to above shoulder level.

Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedule permits assignment of higher evaluations for symptoms which are not currently present.  Further, the Schedule fully considers the symptoms and manifestations reported by the Veteran and in medical records.  The criteria are therefore adequate, and further consideration of extraschedular evaluation is not warranted.


ORDER

Prior to June 17, 2010, an increased, 20 percent evaluation, but no higher, for residuals of a left shoulder injury, is granted

Since June 17, 2010, an increased, 10 percent evaluation, but no higher, for residuals of a left shoulder injury is granted.


REMAND

With regard to the remaining issues on appeal, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Low Back

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possible nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The fact of a serious accident in service is well established.  The Veteran was a passenger during a bus rollover.  Service treatment records indicate that the Veteran sustained some injury or trauma to the right inguinal area and hip; while no low back injury was reported, the complaints in the area indicate a possibility of trauma.  A current low back disability is shown in VA treatment records.  In light of the possibility of in-service injury and the current disability, examination is required.

Left Brachial Paralysis

The Veteran was examined in September 2011 to evaluate the current manifestations of his left upper extremity neurological disability, which is now considered to include upper arm, shoulder, and left hand complaints.

The requested examination was accomplished.  However, the evidence of record highlights several discrepancies which must be addressed with further medical findings.  The Veteran has competently reported left hand weakness and partial numbness.  While early examinations appear to support these allegations, recent reports show no objective problems.  The Veteran contends there have been transcription errors, but testing also seems at odds with his reports, and inconsistently so.  

On remand, new VA examinations covering not only the upper extremity neurological complaints but also the specific left hand complaints are necessary.  This will ensure complete and accurate description of current impairments, and will allow consideration of potential benefit to the Veteran in evaluating hand and arm impairments separately.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete updated VA treatment records from the VA medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2011 to the present.

2.  Schedule the veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must be informed that the Veteran was in a serious bus rollover accident in service; a back injury was not documented, but trauma to the low back area is likely.  

The examiner must identify all current diagnoses of the low back, and must opine as to whether any such is at least as likely as not related to (caused or aggravated by) service, particularly the bus accident.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for VA peripheral nerves and hand examinations.  The claims folder must be reviewed in conjunction with the examinations.  The examiner must fully describe all current disabilities of the left upper extremity, with particular emphasis on neurological problems related to the service-connected hand and brachial plexus injuries.  The examiner must specifically comment on the extent of functional impairment of the hand, and address the variation in findings related to movement of the fingers and grip strength reflected in the record.  Is there an overlying disability other than those currently service connected, or is the Veteran subject to acute exacerbations of his service-connected disabilities?

The examiner must comment on the impact of all service-connected disabilities on the Veteran's functional occupational capacity.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


